DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Applications: No. 62/577917, filed 10/27/2017; No. 62/577633, filed 10/26/2017; No. 16/155,990, filed 10/10/2018; and No. PCT/US18/55139, filed 10/10/2018.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Drawings
The drawings are objected to because:
One of more figures appears to be mis-numbered.  See Figure 3B labeled on Figures appearing on both pages 3-13 and 13-13 of the Drawings.
Figure 3B (page 3-13 of Drawings) lacks any reference characters to identify its relation to Figure 3A as described in paragraph 0061.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one of more pipes [claim 12], one or more wires [claim 13], and conduit [claim 14] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
edge outward protrusions 160 as described in paragraph 0056
edge outward protrusions 260 as described in paragraph 0060
corners 1305 as described in paragraph 0076
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
900 in Figure 9
1102 in Figure 11
1114 in Figure 11
1202 in Figure 12
1214 in Figure 12
1380 in Figure 3B (page 13-13 of Drawings)  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "250" and "260" have both been used to designate "edge outward protrusions" in paragraph 0060
reference character “410” has been used to designate both “center outward protrusions” and “corner 410” in paragraph 0065  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0072, "Figure 9A" should be changed to "Figure 9".  
Appropriate correction is required.
Claim Objections
Claims 2- objected to because of the following informalities:  "interlocking blocks mold" should be changed to "interlocking .  Likewise, “interlocking block mold” is referenced explicitly within the Title of the inventions as well as throughout the Specification.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  ".  Appropriate correction is required
Claim 11 is objected to because of the following informalities:  "tightening bands, couplings" in lines 2-3 should be changed to "tightening bands, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the at least one faceplate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 depends from claim 3, but the at least one faceplate is not introduced until claim 4.  For examination purpose, claim 5 is interpreted to depend from claim 4.
Claim 5 recites the limitation “the at least one faceplate is connected to one side center outward protrusion”.  However, as described in paragraph 0068 and illustrated in Figure 6, the faceplate (614) is connected to the connecting outward protrusions (610) via faceplate connection (620) and not to the side center outward protrusion as recited.
Claim 6 recites the limitation “each end comprises an end center protrusion about the center of the end, at least three end corners” in lines 1-2.  It is unclear what the three end corners are and how they relate to the four side corners referenced in claim 1.  Does each of the two ends referenced in claim 1 comprise three end corners?  It is unclear how each side can be a parallelogram if each of the two ends comprises three end corners (e.g. forming a hexagon).  Hence, the scope of the claim cannot be properly ascertained and is indefinite; it cannot be examined on the merits.
Claim 8 as written enables selecting a nut or a washer as the hardware which is inserted through to connect the first and second side interlocking protrusions referenced in claim 7.  It is unclear how said nut or washer can connect interlocking protrusions.  As discussed in paragraphs 0062-0063 and illustrated in Figure 3A, a bolt (304) is required to pass through the nut/washer (308, 314).  Hence, it is unclear how it is possible to use only a nut or washer to connect the first and second side interlocking protrusions.
Claim 11 recites the limitation “the outward exterior protrusions” in lines 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the outward exterior protrusions are referring to the connecting outward protrusions in line 3 or is a separate and distinct protrusion therefor.  For examination purposes, the outward exterior protrusion is interpreted to refer to the connecting outward protrusions.
Claims 12-17 recites the limitation "the interlocking blocks mold structure of claim" in line 1.  As noted, the inventions of claims 1-6 related to an interlocking [block] mold and the inventions of claims 7-11 and 18 related to a method of connecting interlocking [blocks] molds and manufacturing an interlocking block.  It is unclear from claim, claims 12-17 depend from or what interlocking blocks mold structure is being referenced.  Hence, the scope of the claims cannot be ascertained and are not being examined on the merits.
Claim 13 is indefinite for depending upon itself.  As discussed above, it is unclear what interlocking blocks mold structure is being reference.  Hence the scope of claim 13 cannot be ascertained.
Claim 18 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  As the form of the claim is narrative, comprises multiple sentences and is abundant with indefinite language, the claim cannot be examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berg (US 3,369,334 A).
Regarding claims 1 and 2, Berg teaches an interlocking block (blocks 70-73 in Figure 18), comprising: three parallelogram sides (as shown in Figure 18) and two ends, wherein each side comprises a center outward protrusion (inter-fitting cams 82) four side corners, and outward protrusions at opposing corners and ends of each side (rods 74-81).  The rods on each block connect (e.g. interlock) with the rods of another block via hardware (turnbuckle element 83 being a nut; col. 8, lines 37-43, is internally provided with a fine screw thread which adapts it to the end of rod).  The blocks are connected to form a shape (e.g. a mold) and material is poured into the space formed by the interlocking blocks (col. 20, lines 40-61, the interior can be filled with poured concrete to form a solid column).
Berg does not disclose each of the corners of each parallelogram side comprises an outward protrusion.  However, Berg discloses the face of block (70 in Figure 18) has outward protrusions at each corner (96-99) of the face (e.g. a side) to affix a plate (100) thereto.  It would have been obvious for one of ordinary skill in the art to have provided a similar configuration to the other sides of the block to provide greater contact between surfaces. Likewise, providing additional outward protrusions, specifically along the sides or at the corners would provide greater strength and/or a better seal to the interlock blocks during the molding operation.  Furthermore, it would have been obvious to provide additional outward protrusions at said locations on the sides of the block to provide greater flexibility as to the shape of mold as suggested by Berg (Figure 19; col. 9, lines 2-4, attachment at any angle, three dimensions being involved in the connections).  
Regarding claim 3, Berg further discloses each side further comprises four side edges (as shown in Figure 18) and one or more side edge outward protrusions proximate to one or more of the side edges (Figure 18 discloses two outward protrusions on each side; Figure 20 discloses four outward protrusions).
Regarding claims 4 and 5, Berg further discloses at least one faceplate (plate 100 in Figure 18””).  Furthermore, the plate is connected to an outward protrusion (96-99).

Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berg, in view of Stewart (US 1,194,792).
Regarding claims 7 and 10, Berg teaches a method of connecting a first and a second interlocking block mold, comprising 
providing a first and a second interlocking block (block 70-73 in Figure 18), the first and second interlocking block comprising: 35Title of the invention: INTERLOCKING BLOCK MOLDS Inventor's name: William G. Donnelly
a side (top, bottom, left or right surface of block 70, 71) comprising: a side center outward protrusion (82), four side corners (as shown in Figure 18), four side interlocking outward protrusions being proximate to a side corner (96-99 in Figure 18, 18’’; reference claim 1 above);
aligning the four side interlocking outward protrusions of the first interlocking block with those of the second interlocking block (col. 8, lines 37-43; reference claim 1 above); 
and connecting the interlocking outward protrusions with hardware (turnbuckle element 83; col. 8, lines 37-43, turnbuckle elements couple the outward protrusions of adjacent interlocking blocks).
Stewart discloses connectors for fastening components (page 1, lines 9-14), comprising a sleeve with threads (6), a plug screwed to the sleeve (8) being hollow with internal threads (19).  Components are connected together by inserting a connector with outside threads (10, 11) into the plug.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connecting hardware disclosed by Stewart for the hardware disclosed by Berg, as said hardware are mechanical equivalents which perform the identical function of connecting adjacent components as provided the benefit of not loosening or coming apart (lines 9-17).
Regarding claim 8, Berg, as modified by Stewart, further discloses the hardware is a screw (Figure 3 of Stewart) or a nut (turnbuckle element 83, col. 8, lines 37-43 of Berg).
Regarding claim 9, Berg, as modified by Stewart, further discloses the first interlocking blocks mold comprises a third side (as shown in Figure 18 of Berg), the method further comprising attaching a faceplate to the third side (plate 100 in Figures 18 and  18”” of Berg).
Regarding claim 10, Berg, as modified by Stewart, further discloses the side of the first and a second interlocking block comprises four edges (as shown in Figure 18 of Berg) and one or more edge outward protrusions located proximate to one or edges (Figures 18 and 20 of Berg discloses multiple outward protrusions along an edge).
Regarding claim 11, Berg, as modified by Stewart, further discloses a connecting coupling that mounts to the exterior of the connecting outward protrusions to the exterior of the connecting outward protrusions (turnbuckle element 83; col. 8, lines 37-43, connects to exterior of outward protrusions 74-81).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider (US 6,739,797 B1) discloses interlocking blocks comprising an integral mold.
Kobayashi (US 3,495,367) discloses interlocking blocks having outward protrusions and a faceplate.
Savushkin (US 2021/0348384 A1) discloses various embodiments of interlocking blockings having protrusions and recesses on its sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/18/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715